Citation Nr: 1604665	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-36 707A	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 1988 decision of the Board of Veterans' Appeals (Board) that denied an increased rating in excess of 20 percent for hallux valgus with degenerative changes should be revised or reversed on the grounds of clear and unmistakable error.

2.  Whether an August 1998 decision of the Board of Veterans' Appeals (Board) that denied a rating in excess of 30 percent for hallux valgus with degenerative changes should be revised or reversed on the grounds of clear and unmistakable error.

(The issue of entitlement to service connection for a low back disability is addressed in a separate Board decision).


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran, who is the moving party, had active service from June 1963 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) as an original action on the motion of the moving parting alleging CUE in the November 1988 and August 1998 decisions by the Board denying entitlement to ratings in excess of 20 percent and 30 percent, respectively, for hallux valgus with degenerative changes.  This motion is before the undersigned Veterans Law Judge, who has been designated to make the final disposition of the motion.  

In an October 2015 letter, the Veteran was advised that the CUE motion was placed on the Board's docket and that the rules relating to CUE motions could be found at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  


FINDINGS OF FACT

1.  The November 1988 Board decision that denied entitlement to service connection for a left knee disability, multiple joint arthritis, including a left ankle and shoulder disability, and a low back disability; and denied a rating in excess of 20 percent for hallux valgus with degenerative changes was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in November 1988, were not before the Board in November 1988, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied. 

2.  The August 1998 Board decision that denied a rating in excess of 30 percent for hallux valgus with degenerative changes was adequately supported by the evidence then of record and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in August 1998, were not before the Board in August 1998, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.
CONCLUSIONS OF LAW

1.  The November 1988 decision that denied service connection for a left knee disability, multiple joint arthritis, including a left ankle and shoulder disability, and a low back disability; and denied a rating in excess of 20 percent for hallux valgus with degenerative changes, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A; 7111 (West 2014); 38 C.F.R. §§ 3.63 (1955); 20.1400-20.1411 (2015). 

2.  The August 1998 decision that denied a rating in excess of 30 percent for hallux valgus with degenerative changes, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 311, 337, 4004(b), (1985) 5109A; 7111 (West 2014); 38 C.F.R. §§ 3.306, 3.156 (1985); 20.1400-20.1411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party alleges CUE in a November 1988 Board decision that denied entitlement to service connection for a left knee disability, multiple joint arthritis, including a left ankle and shoulder disability, and a low back disability; and a denied entitlement to rating in excess of 20 percent for hallux valgus with degenerative changes of the right foot; as well as in an August 1998 Board decision that denied entitlement to rating in excess of 30 percent for hallux valgus with degenerative changes of the right foot.  While the Veteran's CUE motion and allegations are not overly clear or specific, the Board will address any basis on which CUE may have occurred. 

A motion for revision of a Board decision based on CUE must include the name and file number of the Veteran, the date of the Board decision, and must set forth clearly and specifically the alleged error of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Furthermore, the Federal Circuit has held that filings from Veterans must be read liberally.  Harris v. Shinseki, 704 F.3d 946 (Fed. Cir. 2013).  Therefore, although the Veteran's February 2013 CUE motion does not clearly specify how the result would have been manifestly different without the errors identified, reading the claim liberally, the Board finds the procedural requirements for filing of a CUE Motion have been met.  38 C.F.R. § 20.1404(a),(b) (2015).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2015).

There is a three-prong test for determining whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell v. Principi, 3 Vet. App. 310 (1992).  The Board finds no evidence of CUE in the either the November 1988 Board decision or the August 1998 Board decision.  

The evidence of record at the time of the November 1988 Board decision, pertaining to the service connection claim, included service medical records, VA examination reports, outpatient medical records, and statements from the Veteran alleging relationships between his various claimed disabilities and active service.  Evidence of record pertaining to the increased rating claim included a February 1987 VA examination report, a January 1988 statement from the Veteran that arthritis in his right foot was diagnosed while on active service; a March 1988 VA examination report, and medical records showing a history of surgical procedures to the right great toe.  

The evidence of record at the time of the August 1998 Board decision included VA and private outpatient treatment records, which document a February 1996 surgery (fusion of the interphalangeal joint) to the Veteran's right great toe, limitation of motion and pain in the right great toe, and a diagnosis of arthritis of the right great toe; a September 1997 VA examination report; and a transcript of a May 1998 Board hearing which documents the Veteran's testimony of the severity of his hallux valgus symptoms.  

The Veteran has not alleged any additional evidence existed at the time of either Board decision which should have been considered by the Board. 

The Veteran's February 2013 CUE motion does not contain specific allegations relating to the November 1988 denial of service connection for a left knee disability, multiple joint arthritis, including the left ankle and shoulder, and a low back disability.  However, the Veteran asserts that the Board failed to properly apply the chronic disease presumptions of 38 C.F.R. § 3.307 for arthritis.  A review of the November 1988 Board decision shows that the Board at that time reviewed all the available evidence of record, including the Veteran's service medical records which showed treatment for various joint injuries throughout his active service, without any evidence of a diagnosis of arthritis.  The Board also reviewed post-service outpatient treatment records which showed continued complaints of joint pain and a diagnosis of rheumatoid arthritis, in 1987, which is not degenerative in nature and therefore not subject to the chronic disease presumptions of 38 C.F.R. § 3.307.  The Board notes that the Veteran had degenerative arthritis in some joints, including his right great toe, but that disability was not diagnosed until 1981, approximately 11 years after separation from active service, and was related to his service-connected hallux valgus and was considered in the assigned rating for that disability.  Therefore, the denial of service connection for a left knee disability; multiple joint arthritis, including the left ankle and shoulder; and a low back disability did not constitute CUE.

The Veteran asserts that he is entitled to a separate compensable rating for the degenerative changes of the right great toe and that the failure of both the November 1988 and August 1998 Board decisions to assign that separate rating constituted CUE.  The Board notes that arthritis was first noted to be present in the Veteran's right great toe in a July 1981 VA examination, associated with right foot hallux valgus, and degenerative changes was added as part of the service-connected disability in an August 1981 rating decision.  The Veteran did not claim entitlement to arthritis as a separate disability until 1986, which was denied in a July 1987 rating decision and confirmed in the November 1988 Board decision subject to the Veteran's motion.  Even so, the medical evidence of record establishes that the Veteran's symptoms of his hallux valgus and arthritis of the right great toe overlap and have never been differentiated.  The Veteran has consistently reported the symptoms related to his right foot as limitation of motion, swelling, pain, and discomfort, without specifying which symptoms are caused by hallux valgus and which are caused by arthritis.  A medical provider or VA examiner has also never made such a distinction and there is no indication that such a determination is even possible.  Therefore, assigning a separate compensable rating for degenerative changes manifested by the same symptoms as hallux valgus based on the evidence or record at the time of both the November 1988 and August 1998 Board decisions, would have constituted pyramiding in violation of 38 C.F.R. § 4.14 and is therefore not CUE.  Furthermore, rating under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71, Diagnostic Code 5003.  Therefore, because the hallux valgus criteria to the extent that they include consideration of severe symptomatology, include consideration of limitation of motion, and separate ratings cannot be assigned.  Therefore, CUE is not found.

In relation to the Veteran's assertion that he is entitled to a separate compensable rating for arthritis for his right great toe and the claim of service connection for arthritis of multiple joints, the Veteran has alleged that because the Board failed to properly apply 38 C.F.R. § 3.307 and the chronic disease presumptions, arthritis should have been granted with an effective date of 1970.  As it has already been established that the earliest evidence of record that the Veteran had a diagnosis of degenerative arthritis was from the July 1981 rating decision, some 11 year after separation from active service, and because the symptoms of arthritis are encompassed within the rating for hallux valgus, the Board finds that neither the November 1988 nor the August 1998 Board decisions constituted CUE when they did not grant entitlement to a separate compensable rating for arthritis with an effective date of 1970.  

The Veteran also asserts that the denial of the Board to grant service connection for various disabilities as secondary to service-connected hallux valgus in the November 1988 and August 1998 decisions constituted CUE.  Specifically, the Veteran claims he warranted service connection for nerve impairment, surgical scars, various knee disabilities, additional foot disabilities, flatfeet, muscle injuries of the feet, hammertoe, and claw foot.  Notably, the Board granted service connection for scars in the August 1998 decision and he is already in receipt of a rating for instability of the right knee.  With regard to the other disabilities asserted by the Veteran, the Board notes that the Veteran had not claimed entitlement to service connection for those disabilities, and it is not the Board's responsibility to infer any potential claim that the Veteran might possibly file when adjudicating an appeal.  Failure to do so does not amount to CUE and if the Veteran wants to file a claim for those disabilities, he is within his rights to do so.  However, at the time of the Board decision in question he had not filed any such claim and there was no inferred or informal claim for service connection for those disabilities.

Further, in the August 1988 decision, the Board considered if a higher rating for the Veteran's right foot hallux valgus with degenerative changes would be available under another diagnostic code applicable to the foot, including Diagnostic Code 5276 (flatfoot) or 5278 (claw foot).  However, upon review of the relevant medical evidence, it was determined that the Veteran did not have either condition.  The Board notes that even if those disabilities had been present, assigning the Veteran separate compensable ratings would not have been permissible while still maintaining a 30 percent rating for hallux valgus as that would have constituted pyramiding in violation of 38 C.F.R. § 4.14.  Therefore, the Board finds that neither the November 1988 nor the August 1998 Board decisions constituted CUE when they did not grant entitlement to a separate compensable ratings for nerve impairment, various knee disabilities, additional foot disabilities, flatfeet, muscle injuries of the feet, hammertoe, and claw foot, secondary to service-connected hallux valgus with degenerative changes.  

The Veteran has also asserted that the August 1998 Board decision did not fully consider his hearing testimony when considering the severity of his hallux valgus with degenerative changes and whether a higher rating was warranted.  Upon review of the August 1998 Board decision, it is noted that the hearing testimony is considered and discussed in full and the Board has no choice but to accept that the Board fully considered the Veteran's statements made at the hearing.  Further, the Diagnostic Code under which the Veteran's hallux valgus with degenerative changes is rated is clear and unambiguous about the symptoms necessary for a rating in excess of 30 percent.  The Code clearly states that actual loss of use of the foot is necessary in order to warrant the higher rating.  The evidence available at the time of the August 1998 Board decision, including the May 1998 hearing testimony, provides absolutely no suggestion that the Veteran suffered from loss of use of the foot.  Therefore, the Board finds no error in the prior August 1998 Board decision regarding this matter.

Finally, in a February 2013 CUE motion, the Veteran used evidence that was not of record at the time of the November 1988 or August 1998 Board decisions to support his argument.  The Board notes that evidence cannot be considered in support of his motion because that evidence was neither actually of record nor constructively of record at the time of the Board decisions considered in this decision.  Pursuant to the applicable law governing the adjudication of CUE motions, what must be considered are the facts [evidence] that was known at the time and the statutory and regulatory provisions extant at the time.  The Board cannot use evidence or law developed subsequent to either the November 1988 or August 1998 Board decisions to determine that those decisions were clearly and unmistakably erroneous.  

Based on the foregoing, the Board does not find any CUE in the November 1988 Board decision which denied service connection for a left knee disability, multiple joint arthritis, including a left ankle and shoulder disability, and a low back disability; and denied a rating in excess of 20 percent for hallux valgus with degenerative changes, or the August 1998 Board decision which denied a rating in excess of 30 percent for hallux valgus with degenerative changes.  Therefore, the motion for revision is denied.


ORDER

The motion to revise the November 1988 Board decision on the basis of CUE is denied.

The motion to revise the August 1998 Board decision on the basis of CUE is denied.



                       ____________________________________________
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



